HERSEY, Judge.
This is an appeal from a final judgment resulting from the granting of defendant/appellee’s motion for directed verdict at the close of plaintiff/appellants’ presentation of evidence.
We are unable to find support in the record for appellees’ contention and the trial court’s holding that the amount of attorneys’ fees, which was the issue being litigated, had been agreed upon by the parties. That being so, appellees were entitled to a reasonable fee. It has not been determined and we do not consider whether the specific amount involved here would' constitute a reasonable fee.
We reverse and remand with instructions to hold an evidentiary hearing to determine the amount of attorneys’ fees that would be reasonable for the particular services rendered, taking into consideration the following factors:
1. The time and labor required, the novelty and difficulty of the questions involved, and the skill requisite to perform the legal service properly.
2. The likelihood, if apparent to the client, that the acceptance of the particular employment will preclude other employment by the lawyer.
3. The fee customarily charged in the locality for similar legal services.
4. The amount involved and the results obtained.
5. The time limitations imposed by the client or by the circumstances.
6. The nature and length of the professional relationship with the client.
7. The experience, reputation, and ability of the lawyer or lawyers performing the services.
8. Whether the fee is fixed or contingent. [Not applicable here since a criminal case is involved].
DR 2 — 106(B), Code of Professional Responsibility.
REVERSED AND REMANDED.
DELL, J., concurs.
BERANEK, J., concurs in conclusion only.